Citation Nr: 0609343	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-10 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  What evaluation is warranted from September 7, 2001, for 
a hearing loss disorder?

2.  What evaluation is warranted from September 7, 2001, for 
tinnitus?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for a 
hearing loss disorder, evaluated as noncompensable, and 
tinnitus evaluated as 10 percent disabling, effective 
September 7, 2001.  The veteran perfected a timely appeal of 
that decision.    

In an April 2005 Memorandum, the Secretary of Veterans 
Affairs directed the Board to stay action on and refrain from 
remanding tinnitus claims affected by the decision of the 
United States Court of Appeals for Veterans Claims in Smith 
v. Nicholson, 19 Vet. App. 63 (2005). This generally involves 
claims filed prior to June 13, 2003. Since the veteran's 
claim in this case was filed in September 2001, it is 
affected by this stay, and the Board may not adjudicate this 
claim at this time. 

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later- 
filed claims for increased ratings. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999). Inasmuch as the issue of 
entitlement to a greater initial rating for hearing loss was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating the 
Fenderson doctrine applies.  Hence, the Board has restyled 
this issue.

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in January 2006.  A 
transcript of that hearing is in the file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the evaluation currently assigned 
his hearing loss disorder does not accurately reflect the 
severity of that disability.

The record reflects that the veteran was last afforded a VA 
examination in December 2004.  At that time, the average pure 
tone decibel loss in his right ear was 56 and in the left ear 
was 59.  Speech audiometry revealed speech recognition 
ability of 88 percent for the right ear and 94 percent for 
the left ear.  

At his January 2006 hearing before the undersigned, the 
veteran testified that his hearing loss had worsened in 
severity since the December 2004 examination.  He also 
testified, in essence, that hearing aids provided by VA no 
longer worked well and may need adjustment or replacement.   
Considering the testimony and evidence suggesting that the 
veteran's hearing loss has worsened in severity since the 
last VA 
examination, the Board finds that further VA examination is 
warranted.

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, 
including the effective date of an award.  In the 
present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, as well 
as how the rating is assigned, but he was not provided 
with notice of the type of evidence necessary to 
establish the effective date for the disabilities on 
appeal.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that explains to the veteran the type of evidence that 
is needed to establish an effective date.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish an effective 
date for the claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  The 
letter should also explain what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claim of 
entitlement to an initial compensable 
evaluation for a hearing loss disorder.  
The letter should specifically inform the 
veteran which portion of the evidence is 
to be provided by him, which part, if 
any, the RO will attempt to obtain on his 
behalf, and a request that the veteran 
provide any evidence in his possession 
that pertains to his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002). 

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the appellant which have not been secured 
previously.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him and 
his representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  Thereafter the RO should arrange for 
a VA audiological examination of the 
veteran to determine the extent and 
severity of his service-connected hearing 
loss.  All indicated studies should be 
performed.  In accordance with the latest 
AMIE worksheets for rating hearing loss, 
the examiner is to provide a detailed 
review of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any hearing loss.  
The rationale for all opinions expressed 
should be provided.  The claims file must 
be made available to and reviewed by the 
examiner.

4.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	            ___________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

